Citation Nr: 1445372	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from February 1967 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from March 2010 and July 2010 rating decisions issued by the Regional Offices (RO) in San Diego, California and Salt Lake City, Utah, respectively.  The case comes to the Board from the Salt Lake City RO.

The Veteran testified before the undersigned Veterans Law Judge at a December 2012 hearing.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran was exposed to herbicides during his service at Nakhon Phanom Air Force Base, Thailand.

2.  Diabetes Mellitus Type II is attributable to herbicide exposure

3.  Coronary artery disease, ischemic, is attributable to herbicide exposure.



CONCLUSIONS OF LAW

1.  Diabetes mellitus type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5013, 5103A,  5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5013, 5103A,  5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he qualifies for presumptive service connection for diabetes and ischemic heart disease under 38 C.F.R. § 3.309 because he was exposed to herbicides while stationed at Nakhon Phanom Air Force Base, Thailand in 1968 and 1971-1972. He also contends that he was exposed to herbicides during temporary duty in Vietnam, although the claimed Vietnam service could not be verified.  Service at Nakhon Phanom in 1969 and 1971-1972 is verified in the Veteran's service personnel records.

 It is VA's policy to recognize on a facts found basis that Veterans who served on or near the base perimeter of various bases in Thailand, including Nakhon Phanom Air Force Base, during the Vietnam Era were exposed to herbicides.  See M21-MR § IV.ii.2.C.10.q. Veterans who were exposed to herbicides in service are entitled to a presumption that certain diseases, including type II diabetes and ischemic heart disease, were incurred in service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's treatment records show current diagnoses of diabetes and coronary artery disease.

The Veteran's DD-214 reflects a military occupational specialty (MOS) of Weapons Mechanic.  At his hearing, and in written statements, he testified that he worked on the flight line loading air munitions and arming/de-arming the aircraft at the end of the runway.  He testified that he would have to go down to the end of the runway to pull "safety pins" on the aircraft where they taxied and turned around.  He testified that the end of the flight line was only about 100 yards from the base perimeter and that it was frequently required to go to the end of the flight line to service the planes.

The Veteran's statements and testimony are generally credible and consistent with the circumstances of his service as a Weapons Mechanic in Thailand.  Thus, the Board will concede exposure to herbicides.  Since type II diabetes and coronary artery disease are both subject to presumptive service connection for herbicide exposed Veterans, service connection for these disabilities is established by presumption.


ORDER

Service connection for diabetes type II is granted.

Service connection for coronary artery disease is granted.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


